Exhibit 10.2

AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT


AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Amendment”) dated as of
March12, 2015 between Validus Holdings, Ltd., a Bermuda corporation (the
“Company”), and Jeffrey D. Sangster (the “Executive”).


WHEREAS, the Company and the Executive are parties to an Amended and Restated
Employment Agreement dated as of February 15, 2013 (the “Agreement”);


WHEREAS, the Company and the Executive wish to amend the Agreement as set forth
herein;


NOW THEREFORE, in consideration of the mutual covenants herein contained, the
Company and Executive hereby agree as follows:


1.
Section 1.01 of the Agreement is amended to include the following definition:



““Change in Control” has the meaning set forth in the Amended and Restated
Validus Holdings, Ltd. 2005 Long Term Incentive Plan as in effect on March 12,
2015.”


2.
The second sentence of Section 5.01 is amended to read as follows:



“For purposes of this Agreement, the “Date of Termination” shall mean the first
to occur of the following: (a) the twelve (12) month anniversary of the Company
providing Notice of Termination (as defined below) without Cause to the
Executive (other than within twenty-four (24) months following a Change in
Control); (b) immediately upon the Company providing Notice of Termination for
Cause to the Executive; (c) the twelve (12) month anniversary of the Executive
providing Notice of Termination to the Company for Good Reason (other than for
Good Reason within twenty-four (24) months following a Change in Control),
subject to the terms of Section 5.03 below; (d) the twelve (12) month
anniversary of the Executive providing Notice of Termination to the Company
without Good Reason; (e) immediately upon the Company providing Notice of
Termination without Cause to the Executive or the Executive providing Notice of
Termination to the Company for Good Reason, in each case within twenty-four (24)
months following a Change in Control, subject to the terms of Section 5.04
below; (f) the fifth (5th) day following the Company providing Notice of
Termination to the Executive as a result of the Executive’s Permanent
Disability; or (g) the date of the Executive’s death.”


3.
Article 5 of the Agreement is amended by adding the following new Section 5.04
to Article 5 and renumbering current Sections 5.04 and 5.05 as Sections 5.05 and
5.06, respectively:



“Termination Without Cause or For Good Reason Following a Change in Control.
Notwithstanding anything set forth in this Agreement, if the Employment Period
shall be terminated by the Company without Cause or by the Executive for Good
Reason, in each case within twenty-four (24) months following a Change in
Control, the Executive shall: (a) receive a lump sum payment on the Date of
Termination equal to two (2) times the sum of (A) Base Salary plus (B) the
target annual bonus set forth in Section 4.02 above; (b) receive a lump sum
payment on the Date of Termination equal to the value of the benefits set forth
in Sections 4.03(d) and (e) above that the Executive would have been entitled to
receive absent a Notice of Termination for the twelve (12) months following the
Date of Termination; (c) receive the benefits set forth in Sections 4.03(a) and
(c) above through the twenty-four (24) month anniversary of the Date of
Termination; (d) receive reimbursement



--------------------------------------------------------------------------------



for all Reimbursable Expenses incurred by the Executive prior to the Date of
Termination; (e) receive any unpaid bonus with respect to the year prior to the
year in which the Date of Termination occurs, payable at the time such bonuses
are payable to other employees of the Company; and (f) receive a bonus for the
year the Date of Termination occurs, pro-rated for the number of full or partial
months during which the Executive provides services to the Company, payable at
the time such bonuses are payable to other employees of the Company. The
Executive’s entitlements under all other benefit plans and programs of the
Company shall be as determined thereunder.”


4.
Except as set forth herein, the Agreement shall continue in full force and
effect in accordance with its terms.



5.
This Amendment may be executed simultaneously in two or more counterparts, any
one of which need not contain the signatures of more than one party, but all of
which counterparts taken together will constitute one and the same agreement.









IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.
VALIDUS HOLDINGS, LTD.




By:    /s/ Robert Kuzloski
Printed Name: Robert Kuzloski
Title: EVP & General Counsel




By:    /s/ Jeffrey D. Sangster
Printed Name: Jeffrey D. Sangster









